AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COUR f                                             DEC GE 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA                              CLERi<. u 5 ),:•;' '/l('T ,:QUR.T
                                                                                                        SOLfTHEEN C\~:=·~,c .. OF- CAUFUr\.N!A
               UNITED STATES OF AMERICA                               JUDGMENT IN A CR MIINAL CA~E _                                 OcchJIY
                                    V.                                (For Offenses Committed On or After November I, 1987)

                   JAIME HUERTA-TIZOC                                    Case Number:         16CR1895-DMS

                                                                      Saji Vettiyil RET
                                                                      Defendant's Attorney
USM Number                          59315298
• -
THE DEFENDANT:
lZI    pleaded guilty to count(s)         2 and 3 of the Indictment

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
Title & Section                      Nature of Offense                                                                  Number(s}
21 USC 952, 960, 963                 CONSPIRACY TO IMPORT COCAINE AND MARIJUANA                                               2

18 use I956(h) and                       CONSPIRACY TO LAUNDER MONEY                                                          3
1956(a)(2)(A)




    The defendant is sentenced as provided in pages 2 through                   5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
 D     The defendant has been found not guilty on count(s)

 lZI   Count( s)   remaining        is                                      dismissed on the motion of the United States,
                   ----=-----------
       Assessment: $200.00 ($100.00 as to each of Counts 2 and 3).


 D NTA Assessment*:
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
 lZINo fine                lZI Forfeiture pursuant to order filed        6/20/2017                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this districtwithin 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      December s 20) 2
                                                                      Date oflmposition of Sentenc°A


                                                                                     ~~-~0
                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICT WDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JAIME HUERTA-TIZOC                                                       Judgment - Page 2 of 5
CASE NUMBER:              16CR1895-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 NINETY-SEVEN (97) MONTHS as to each of Counts 2 and 3, concurrently.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ISi   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to a facility in the Southwest Region, preferably Southern California.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        16CR1895-DMS
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                JAIME HUERTA-TIZOC                                                           Judgment - Page 3 of 5
     CASE NUMBER:              16CR1895-DMS

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS as to each of Counts 2 and 3, concurrently.

                                               MANDATORY CONDITIONS
1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
5.    1:81The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
      applicable)
7.    D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                16CR1895-DMS
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JAIME HUERTA-TIZOC                                                                     Judgment - Page 4 of 5
 CASE NUMBER:                16CR1895-DMS

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office io the federal judicial district where they are authorized to reside withio 72
   hours of their release from imprisonment, uoless the probation officer iostructs the defendant to report to a different probation
   office or withio a different time frame.

2. After ioitially reportiog to the probation office, the defendant will receive iostructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as iostructed.

3. The defendant must not knowiogly leave the federal judicial district where the defendant is authorized to reside without first
   gettiog permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anythiog about their liviog arrangements (such as the people liviog with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifyiog the probation officer io advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becomiog aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes io plaio
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, uoless the probation officer
   excuses the defendant from doiog so. If the defendant does not have full-time employment the defendant must try to fmd full-
   time employment, unless the probation officer excuses the defendant from doiog so. If the defendant plans to change where the
   defendant works or anythiog about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifyiog the probation officer at least IO days io advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer withio 72 hours ofbecomiog aware of a
   change or expected change.

8. The defendant must not connnunicate or ioteract with someone they know is engaged io crimioal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowiogly connnunicate or ioteract with that person without
   first gettiog the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer withio 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causiog bodily iojury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    ioformant without first gettiog the permission of the court.

12.Ifthe probation officer determioes the defendant poses a risk to another person (iocludiog an organization), the probation
   officer may require the defendant to notify the person about the risk and the defendant must comply with that iostruction.
   The probation officer, may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the iostructions of the probation officer related to the conditions of supervision.



                                                                                                                         16CR1895-DMS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            JAIME HUERTA-TIZOC                                                     Judgment - Page 5 of 5
CASE NUMBER:          16CR1895-DMS

                               SPECIAL CONDITIONS OF SUPERVISION


   1: If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States.
      Supervision waived upon deportation, exclusion, or voluntary departure.




                                                                                                  16CR1895-DMS
